DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2022 has been entered.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-15, and 45-50 are rejected under 35 U.S.C. 103 as being unpatentable over Diehr et al. (US 3,870,665) in view of Dutton (US 4,364,979).  Ballesteros et al. (Food Bioprocess Technology, 2014, Vol. 7, p. 3493-3503), Nwafor et al. (The Scientific World Journal, 2018, p. 1-11), Krupa (US 8,561,823), and Inacio et al. (Brazilian Journal of Animal Science, 2017, vol. 46, p. 80-84) are cited as evidentiary references.  Dutton, Ballesteros, Nwafor, Krupa, and Inacio were cited in a prior Office action.
Regarding Claims 1, 6, 7, 9, 13, 47, and 48, Diehr teaches plywood, fiberboard, and other compression molded articles prepared by compression molding lignocellulosic material with an organic polyisocyanate (Abstract).  The organic polyisocyanate is equivalent to the claimed non-formaldehyde-based crosslinking agent.  
Diehr’s Examples 1-5 illustrate the use of diphenylmethane diisocyanate (MDI) as the organic polyisocyanate.  In these examples, MDI is present in amounts of approximately 3.8-10.4 wt%.  No formaldehyde-based crosslinking agent is present in these examples.
Diehr does not teach a protein-containing non-wood fibrous biomass as claimed.
In the same field of endeavor, Dutton teaches that numerous attempts have been made to reduce the cost of traditional particle board based on wood chips and sawdust as filler.  These attempts have centered largely around the introduction of cheaper materials (col. 1, lines 36-43).  
The use of bagasse alone as an alternative to wood chips required expensive machinery and more resin than traditional wood chip-based boards, and were less easily worked by conventional woodworking tools (col. 1, lines 44-60), while the use of coffee particles alone resulted in poor bonding and fibrous properties (col. 2, lines 39-45).  
Dutton teaches particle board containing chicory root as a fibrous material with good structural properties.  Coffee grounds are also included as a filler (Abstract).  Ballesteros demonstrates that coffee grounds have a protein content of approximately 17.44% (p. 3496, Table 1).  The coffee grounds are present in coarse particles which include a combination of chicory and coffee.  The coffee content of the coarse particles is 25-50 wt% (col. 1, lines 4-8).  The chicory-coffee particles may also include bagasse (col. 4, lines 43-44).  
This combination of filler materials yields a high-quality product that exploits discarded vegetable materials which are cheaply available in large quantities (col. 2, lines 48-60).  Dutton’s filler material results in good strength, stability, durability, toughness, rigidity, compressibility , and the capacity to be worked by conventional tools (col. 2, line 66 - col. 3, line 5).  
It would have been obvious to one of ordinary skill in the art at the time of filing to select Dutton’s combination of chicory root and coffee grounds for use in Diehr’s products in order to take advantage of the lower cost of these discarded materials.  As indicated above, coffee grounds have a protein content falling within the claimed range of at least 6 wt%.  Diehr’s examples illustrate the use of a polyisocyanate crosslinking agent in amounts of approximately 3.8-10.4 wt%.  This overlaps the claimed range of 0.5-6 wt%.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).  Thus, modification of Diehr in view of Dutton reads on Claims 1, 6, 7, 9, 13, 47, and 48.
Regarding Claim 2, Dutton suggests the use of a material such as timber (i.e. wood biomass) as a complementary structural fiber (col. 6, line 67 - col. 7, line 4).  
Regarding Claim 3, Dutton’s filler material contains chicory root.  Nwafor demonstrates that chicory root contains approximately 4.65% protein (p. 4, Table 1).  The filler also contains bagasse obtained from a sugar mill (p. 4, lines 43-46).  Inacio demonstrates that sugarcane bagasse contains 20 g crude protein per kg (p. 81, Table 1), equivalent to 2 wt%.  
Regarding Claim 4, chicory root and coffee grounds read on an agricultural residue while bagasse reads on sugarcane fiber.
Regarding Claims 5, 45, and 46, as indicated above, Diehr’s Examples 1-5 illustrate the use of a wood-based filler material in amounts of approximately 90.2-96.0 wt%.  The coffee content of Dutton’s filler particles is 25-50 wt% (col. 4, lines 4-8).  This indicates that when modifying Diehr in view of Dutton, coffee grounds (equivalent to the claimed protein-containing non-wood fibrous biomass) will be present in amounts of approximately 22.5-48 wt%.
Regarding Claims 10, 49, and 50, Dutton suggests using a filler material comprising chicory particles which include 25-50 wt% coffee (col. 4, lines 4-8).  The chicory particles are combined with bagasse at a ratio of 48:52 (col. 6, lines 56-59).  This indicates that the filler material will include 12-24 wt% coffee grounds, 24-36 wt% chicory, and 52 wt% bagasse.  Diehr’s Examples 1-5 illustrate the use of a filler material in amounts of approximately 90.2-96.0 wt%.  
These values combined with the protein content of coffee grounds, chicory, and bagasse taught by Ballesteros, Nwafor, and Inacio can be used to calculate the total protein content of the material resulting from modification of Diehr in view of Dutton:

    PNG
    media_image1.png
    128
    438
    media_image1.png
    Greyscale

A total protein content of 3.83-6.62 wt% overlaps the ranges recited in Claims 10, 49, and 50.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Regarding Claim 11, Dutton suggests the use of bagasse obtained from a sugar mill (col. 4, lines 43-46).  Bagasse is a waste product (col. 1, lines 47-48).  When reused as a filler, bagasse reads on recycled material as claimed.
Claim 12 requires a non-protein-containing non-wood fibrous biomass which comprises “take-away beverage and food packaging.”  Claim 11 requires that the non-protein-containing non-wood fibrous biomass is recycled.  Therefore, Claim 12 requires that the non-protein-containing non-wood fibrous biomass is recycled take-away beverage and food packaging.  The recitation of “take-away beverage and food packaging” relates to the previous intended use or field of use of the claimed biomass prior to recycling.  This intended use or field of use narrows the scope of the claim to include materials capable of use in such applications, but no further compositional or structural limitations are placed on the claimed biomass.  Claim 12 is interpreted as being open to materials capable of use in take-away beverage and food packaging regardless of whether they were actually used to form such articles.
Dutton suggests the use of bagasse obtained from a sugar mill (col. 4, lines 43-46).  Krupa demonstrates that bagasse is recognized in the art as capable of being used to form locking food containers (Abstract).  Therefore, bagasse obtained from a sugar mill satisfies the compositional limitations of the claimed non-protein-containing non-wood fibrous biomass.  
Regarding Claims 14 and 15, Diehr’s examples illustrate a method comprising mixing a filler material and 3.8-10.4 wt% of a diisocyanate crosslinking agent to form a mixture, spreading the mixture into a single layer (i.e. a mat), and compression molding at elevated temperature to form a chipboard (see, e.g., col. 5, Example 2).  Employing Dutton’s filler mixture in this method reads on Claims 14 and 15.
Alternatively, Dutton teaches a method in which chicory and coffee are mixed with the binder while the solids are agitated.  The mixture is then deposited onto a moving caul plate from endless belt conveyors equipped with spreaders (col. 5, lines 26-54).  Such a mixture spread on a moving caul plate reads on a mat.  The mat is then subjected to hot pressing to form a board (col. 5, lines 55-62).  

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Diehr in view of Dutton as applied to Claims 1, 3, and 11 above, further in view of Downs et al. (US 3,718,536).
Regarding Claim 51, Diehr and Dutton remain as applied to Claims 1, 3, and 11 above.  Dutton suggests the use of additional fillers (col. 6, line 67 - col. 7, line 7).  The cited references do not teach the use of plastic-lined paper packaging as claimed.
In the same field of endeavor, Downs teaches composite boards formed from shredded paper containing thermoplastic material (Abstract).  The shredded paper is made up of a paper ply and a thermoplastic material which may be in the form of a coating (i.e. lining).  The paper is waste and trim obtained in usual operations in the manufacture of extrusion coated paper (col. 3, lines 11-13).  The shredded paper may be used in combination with other fillers (col. 3, lines 65-67).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Diehr in view of Dutton as applied above, and further in view of Downs to select a plastic-coated paper waste as the additional filler as it is shown to be useful in this capacity.  In addition, the use of waste paper is consistent with Dutton’s general goal of forming particle or composite boards from repurposed waste materials.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  See MPEP 2144.07.

Response to Arguments

Applicant’s arguments with respect to Claims 1-7, 9-15, and 45-51 have been considered but are moot in view of the new grounds of rejection presented above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762